SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of
_______________, 2008 by and among Sionix Corporation, a Nevada corporation (the
“Company”), and the purchaser whose name and address are set forth on the
signature page annexed hereto (the “Purchaser”). The foregoing parties are
sometimes referred to hereinafter individually as a “Party” or collectively as
the “Parties.”
 
RECITALS
 
WHEREAS, pursuant to the Subscription Application of the Purchaser of even date
herewith (each a “Subscription Application”), and pursuant to Section 4(2) of
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, the Company desires to sell to the Purchaser and the
Purchaser desires to acquire from the Company that number of units of the
Company’s securities (the “Units”) as are set forth on the Purchaser’s signature
page annexed hereto, at a price of $10,000 per Unit, subject to the terms and
conditions of this Agreement and the other documents or instruments contemplated
hereby; and
 
WHEREAS, each Unit consists of: (i) 100,000 shares of the Company’s $0.001 par
value common stock (the “Common Stock”), and (ii) a warrant, in the form
attached hereto as Exhibit A, to purchase up to 200,000 shares of Common Stock
at an exercise price of $0.10 per share for a 3 year period commencing upon the
Closing (collectively, “Warrants”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
covenant and agree as follows:
 
AGREEMENT
 
Section 1.    Sale and Issuance of Units.
 
1.1    Subject to the terms and conditions of this Agreement, the Company’s
board of directors has authorized the sale and issuance of up to 75 Units (the
“Offering”). At the Closing, the Company shall sell and issue to the Purchaser,
and the Purchaser shall purchase from the Company, the number of Units set forth
on the Purchaser’s signature page hereto. The Company intends to enter into this
same form of purchase agreement with certain other purchasers (collectively, the
“Other Purchasers”, and collectively with the Purchaser, the “Purchasers”) and
expects to complete sales of Units to them. The maximum number of Units that the
Company may sell to the Purchasers is 75. The Purchaser’s obligations hereunder
are expressly not subject to or conditioned on the purchase of Units by any or
all of such Other Purchasers.
 
1.2    The aggregate purchase price for the Units to be purchased by the
Purchaser (the “Purchase Price”) shall be the amount set forth on the
Purchaser’s signature page hereto.
 
Section 2.    The Closing.
 
2.1    The closing of the sale and issuance to the Purchaser (the “Closing”)
shall take place on the date when the Company’s legal counsel, Richardson &
Patel, LLP (the “Escrow Agent”), receives all of the materials required pursuant
to the Escrow Agreement annexed hereto as Exhibit B (the “Escrow Agreement”),
including, without limitation, immediately available funds via wire transfer or
a certified check equal to the subscription amount set forth on the Purchaser’s
signature page hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2    At the Closing, the Company shall instruct its transfer agent to issue
and deliver to the Purchaser a certificate representing the Common Stock,
against receipt by the Escrow Agent of a certified bank check or wire transfer
in an aggregate amount equal to the Purchase Price for the Units set forth on
the Purchaser’s signature page hereto.
 
Section 3.    Representations and Warranties of the Company.
 
The Company hereby represents and warrants to the Purchaser as follows:
 
3.1    Organization.
 
The Company is duly organized, validly existing and in good standing under the
laws of the State of Nevada and is qualified to conduct its business as a
foreign corporation in each jurisdiction where the failure to be so qualified
would have a material adverse effect on the Company.
 
3.2    Authorization of Agreement, Etc.
 
The execution, delivery, and performance by the Company of its obligations under
this Agreement, the Escrow Agreement, the Subscription Application, the Warrants
and each other document or instrument contemplated hereby or thereby
(collectively, the “Transaction Documents”) has been duly authorized by all
requisite corporate action on the part of the Company; and this Agreement and
the Transaction Documents have been duly executed and delivered by the Company.
Each of the Transaction Documents, when executed and delivered by the Company,
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium, or other similar
laws affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
3.3    Issuance of Common Stock and Warrants.
 
The Units are duly authorized and, when paid for and issued in accordance with
the Transaction Documents, will be duly and validly issued, fully paid, and
nonassessable, free and clear of all liens.
 
Section 4.    Representations and Warranties of the Purchaser.
 
The Purchaser hereby represents and warrants to the Company as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
4.1    Authorization of the Documents.
 
The Purchaser has all requisite power and authority (corporate or otherwise) to
execute, deliver, and perform its obligations under the Transaction Documents,
and the execution, delivery, and performance by the Purchaser of its obligations
under the Transaction Documents has been duly authorized by all requisite action
on the part of the Purchaser and each such Transaction Document, when executed
and delivered by the Purchaser, shall constitute the valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
4.2    Investment Representations.
 
All of the representations, warranties, and information of the Purchaser as set
forth in the Purchaser’s Subscription Application are incorporated by reference
herein, shall be deemed to be a part hereof, and shall be true and correct at
the Closing with the same force and effect as if made by the Purchaser as of the
date thereof.
 
4.3    Access to Company Information.
 
The Purchaser acknowledges that it has been afforded access and the opportunity
to obtain all financial and other information concerning the Company that such
Purchaser desires (including the opportunity to meet with the Company’s
executive officers, either in person or telephonically). The Purchaser has
reviewed copies of all reports filed by the Company (the “Filings”) with the
Securities and Exchange Commission (the “Commission”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), since September 30, 2006,
all of which are available for review at www.sec.gov. The Purchaser further
acknowledges that it is familiar with the contents of the Filings and that there
is no further information about the Company that the Purchaser desires in
determining whether to acquire the Units in the Offering.
 
4.4    Risk Factors
 
The Purchaser understands that an investment in the Units entails a substantial
risk of loss. The purchaser has read and understands all of the Risk Factors set
forth in the Company’s annual report on Form 10-KSB filed with the Commission on
January 15, 2008.
 
Section 5.    Brokers and Finders.


The Company shall not be obligated to pay any commission, brokerage fee, or
finder’s fee based on any alleged agreement or understanding between the
Purchaser and a third person in respect of the transactions contemplated hereby.
The Purchaser hereby agrees to indemnify the Company against any claim by any
third person for any commission, brokerage fee, finder’s fee, or other payment
with respect to this Agreement or the transactions contemplated hereby based on
any alleged agreement or understanding between the Purchaser and any such third
person, whether express or implied from the actions of the Purchaser or anyone
acting or purporting to act on behalf of the Purchaser.
 
 
3

--------------------------------------------------------------------------------

 


Section 6.    Indemnification By the Purchaser.


The Purchaser hereby agrees to indemnify and defend (with counsel acceptable to
the Company) the Company and its officers, directors, employees, and agents and
hold them harmless from and against any and all liability, loss, damage, cost,
or expense, including costs and reasonable attorneys’ fees, incurred on account
of or arising from:


(a)    any breach of or inaccuracy in any of the Purchaser’s representations,
warranties, or agreements made herein, in any of the Transaction Documents, or
in any document or instrument contemplated hereby or thereby; and


(b)    any action, suit, or proceeding based on a claim that the Purchaser’s
representations, warranties or agreements made herein, in any of the Transaction
Documents, or in any document or instrument contemplated hereby or thereby, were
inaccurate or misleading, or otherwise cause for obtaining damages or redress
from the Company or any current or former officer, director, employee, or agent
of the Company under the Securities Act.


Section 7.    [Intentionally Omitted]


Section 8.    Right of First Refusal
 
(a)    From the date hereof until July 30, 2008, upon any issuance by the
Company of Common Stock or securities exercisable for or convertible into Common
Stock (a “Subsequent Financing”), the Purchasers shall have the right to
participate in up to 100% of the amount of the Subsequent Financing (the
“Participation Maximum”) on the same terms, conditions and price provided for in
the Subsequent Financing.
 
(b)    At least 5 business days prior to the closing of the Subsequent
Financing, the Company shall deliver to the Purchasers a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask each Purchaser if such Purchaser wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”). Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than 2
business days after such request, deliver a Subsequent Financing Notice to such
Purchaser. The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder, the person or persons through or with whom such
Subsequent Financing is proposed to be effected, and attached to which shall be
a term sheet or similar document relating thereto.
 
(c)    Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the 5th business day after all of the Purchasers have received the
Pre-Notice that the Purchaser is willing to participate in the Subsequent
Financing, the amount of the Purchaser’s participation, and that the Purchaser
has such funds ready, willing, and available for investment on the terms set
forth in the Subsequent Financing Notice. If the Company receives no notice from
a Purchaser as of such 5th business day, such Purchaser shall be deemed to have
notified the Company that it does not elect to participate.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)    If by 5:30 p.m. (New York City time) on the 5th business day after all of
the Purchasers have received the Pre-Notice, notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Subsequent Financing, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and with the persons set forth in the
Subsequent Financing Notice.
 
(e)    If by 5:30 p.m. (New York City time) on the 5th Business Day after all of
the Purchasers have received the Pre-Notice, the Company receives responses to a
Subsequent Financing Notice from Purchasers seeking to purchase more than the
aggregate amount of the Participation Maximum, each such Purchaser shall have
the right to purchase the greater of (a) their Pro Rata Portion (as defined
below) of the Participation Maximum and (b) the difference between the
Participation Maximum and the aggregate amount of participation by all other
Purchasers.  “Pro Rata Portion” is the ratio of (x) the Purchase Price of a
Purchaser participating under this Section 8 and (y) the sum of the aggregate
Purchase Prices paid by the Purchasers pursuant to the Offering who are
participating under this Section 8.
 
(f)    The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 8, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within 60 business days
after the date of the initial Subsequent Financing Notice.
 
(g)    Notwithstanding the foregoing, this Section 8 shall not apply in respect
of (i) an Exempt Issuance or (ii) an underwritten public offering of Common
Stock. An “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers, directors or consultants of the Company pursuant
to any stock or option plan duly adopted by the board of directors of the
Company or a committee of non-directors established for such purpose, (b)
securities issued pursuant to the Offering, including without limitation
securities issuable upon the exercise or exchange of or conversion of any
securities issued pursuant to the Offering, (c) securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, or (d) securities issued pursuant to
acquisitions or strategic transactions duly approved by the Company’s board of
directors, provided any such issuance shall only be to a person which is, itself
or through its subsidiaries, an operating company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.
 
Section 9.    Successors and Assigns.
 
This Agreement shall bind and inure to the benefit of the Company, the
Purchaser, and their respective successors and assigns.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 10.    Entire Agreement.
 
This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, whether written or verbal,
among the Parties with respect thereto.
 
Section 11.    Notices.
 
All notices, demands and requests of any kind to be delivered to any Party in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered or if sent by internationally-recognized
overnight courier or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:
 
if to the Company, to:
 
Sionix Corporation
2082 Michelson Drive
Suite 306
Irvine, CA 92612
Attention: Chief Executive Officer


with a copy to:


Richardson & Patel LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
New York, New York 10174
Attention Kevin Friedmann


if to the Purchaser, to:
 
at the address of the Purchaser set forth on the Purchaser’s signature page
hereto;


or to such other address as the Party to whom notice is to be given may have
furnished to the other Parties to this Agreement in writing in accordance with
the provisions of this Section. Any such notice or communication shall be deemed
to have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of internationally-recognized overnight courier, on
the next business day after the date when sent and (iii) in the case of mailing,
on the third business day following that on which the piece of mail containing
such communication is posted.
 
Section 12.    Amendments.
 
This Agreement may not be modified or amended, nor may any provision of this
Agreement be waived, except as evidenced by a written agreement duly executed by
Purchasers who hold at least 66% of the Common Stock and shares of Common Stock
underlying Warrants acquired in the Offering.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 13.    Governing Law; Waiver of Jury Trial.
 
All questions concerning the construction, interpretation, and validity of this
Agreement shall be governed by and construed and enforced in accordance with the
domestic laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether in the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York. In furtherance of the foregoing, the internal
law of the State of New York will control the interpretation and construction of
this Agreement, even if under such jurisdiction’s choice of law or conflict of
law analysis, the substantive law of some other jurisdiction would ordinarily or
necessarily apply.
 
Section 14.    Submission to Jurisdiction.
 
Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the State of New York and the United States of America located in
the City of New York, New York, Borough of Manhattan, and, by execution and
delivery of this Agreement, the Company hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The Purchaser hereby irrevocably waives, in connection with
any such action or proceeding, any objection, including, without limitation, any
objection to the venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any such action or proceeding in
such respective jurisdictions. The Purchaser hereby irrevocably consents to the
service of process of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at its address as set forth herein.
 
Section 15.    Severability.
 
It is the desire and intent of the Parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, in the
event that any provision of this Agreement would be held in any jurisdiction to
be invalid, prohibited, or unenforceable for any reason, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited, or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
Section 16.    Independence of Agreements, Covenants, Representations and
Warranties.
 
All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such covenant. In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of or a breach of a representation and warranty hereunder. The
exhibits and any schedules annexed hereto are hereby made part of this Agreement
in all respects.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 17.    Counterparts. 
 
This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement. Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.
 
Section 18.    Headings.
 
The section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
Section 19.    Expenses. 
 
Each Party shall pay its own fees and expenses incurred in connection with the
negotiation, execution, delivery and performance of this Agreement, the
Transaction Documents and any document or instrument contemplated hereby or
thereby.
 
Section 20.    Preparation of Agreement.
 
The Company prepared this Agreement and the Transaction Documents solely on its
behalf. Each Party to this Agreement acknowledges that: (i) the Party had the
advice of, or sufficient opportunity to obtain the advice of, legal counsel
separate and independent of legal counsel for any other Party hereto; (ii) the
terms of the transactions contemplated by this Agreement are fair and reasonable
to such Party; and (iii) such Party has voluntarily entered into the
transactions contemplated by this Agreement without duress or coercion. Each
Party further acknowledges that such Party was not represented by the legal
counsel of any other Party hereto in connection with the transactions
contemplated by this Agreement, nor was he or it under any belief or
understanding that such legal counsel was representing his or its interests.
Each Party agrees that no conflict, omission, or ambiguity in this Agreement, or
the interpretation thereof, shall be presumed, implied, or otherwise construed
against any other Party to this Agreement on the basis that such Party was
responsible for drafting this Agreement.


Section 21.    Use of Proceeds.


The Company shall use the net proceeds from the Offering for general working
capital purposes and not for the repayment of any Company indebtedness, provided
that the Company shall use $50,000 of the proceeds to pay outstanding legal fees
to its counsel. The term “Company indebtedness” shall not include trade payables
incurred in the ordinary course of business or accrued but unpaid wages or
consulting fees.
 
 
8

--------------------------------------------------------------------------------

 


 
* * * * *
 


 
[SIGNATURE PAGES FOLLOW]
 
 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Securities
Purchase Agreement as of the date first written above.
 

    COMPANY:           SIONIX CORPORATION         By:      

--------------------------------------------------------------------------------

Name: Richard H. Papalian   Title: Chief Executive Officer





 
[PURCHASER’S SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGE TO SIONIX CORPORATION
SECURITIES PURCHASE AGREEMENT]


PURCHASER:
     
_____________________________________________
_____________________________________________
Name of Purchaser (Individual or Institution)
Name of Individual representing
 
Purchaser (if an Institution)
       
_____________________________________________
_____________________________________________
Title of Individual representing
Signature of Individual Purchaser or
Purchaser (if an Institution)
Individual representing Purchaser
       
Address:
         
Telephone:
         
Facsimile:
         
_____________________________________________
 
Number of Units
     
_____________________________________________
 
Aggregate Purchase Price
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Warrant
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


Escrow Agreement
 
 
 

--------------------------------------------------------------------------------

 